Exhibit 10.4 

  

MEMORANDUM OF UNDERSTANDING

Principles of Research and License Agreement

March 10, 2015

  

The principles: Yissum owns certain patent/s, rights, know-how and technical
data developed by Prof. Simon Benita (the "Researcher") regarding nanoparticles
for topical delivery of active agents (the “Technology”). Immune Pharmaceuticals
Ltd. (the "Company") wishes to receive a license from Yissum for the commercial
development and marketing of the Technology and to sponsor research to be
conducted by or under the supervision of the Researcher in connection with the
further development of the Technology.

 

A. Negotiations Period

 

License to Technology

Upon the signing of the definitive research & license agreement (the “Definitive
Agreement”), the Company shall have certain license rights to the Technology,
all as set forth therein. Negotiations Period The Definitive Agreement will be
signed no later than six (6) months from the date of execution of this MOU (the
“Negotiations Period”). This period may be extended by Yissum, in its sole
discretion. The Company undertakes to be bound by the confidentiality and
non-disclosure obligations set out in Appendix B.

Option/No-Shop Fee

 

In consideration for Yissum not offering the Technology within the Field (as
defined below) to any third party during the Negotiations Period, the Company
shall pay Yissum a non-refundable fee of $20,000 (Twenty Thousand US Dollars)
(“Option/No-Shop Fee”) If the Company executes a Definitive License Agreement,
it will be entitled to utilize this Option/No Shop Fee amount as a credit
towards Company’s payment, if any, for Sponsored Research. Due
Diligence/Evaluation during the Negotiations Period During the Negotiations
Period, the Company shall conduct whatever due diligence and evaluation of the
Technology as it sees fit. Yissum and the Researcher will provide reasonable
cooperation to the Company.

Lapse of Negotiation Period 

 

 

If the Definitive Agreement shall not be signed by the end of the Negotiations
Period (including any extension), Yissum and the Researcher shall be free of any
obligations to the Company, except for the obligations set forth in the
paragraphs entitled "Confidentiality". The Company shall have no claim to any
intellectual property developed by the Researcher during the Negotiations
Period.  No amounts paid by the Company to Yissum in connection with the
Option/No-Shop Fee will be refundable.

 

B. Terms of License

Type of License Exclusive in the Field (with right to grant sublicenses upon
Yissum's prior approval, which approval shall not be unreasonably withheld)) to
develop and commercialize the Licensed Technology in the Field in the Territory
(the "License") Field of Use: Topical delivery of Amiket, a combination of
amytriptine and ketamine for the treatment of pain,  only by means of
biodegradable nanoparticles (the "Field"). For the avoidance of doubt, the Field
does not involve any mechanism for delivery except topical of Amiket and each of
its components or drugs of the same class. Should Company wish to develop
Products outside the Field, the parties will have to negotiate a separate
licensing agreement. Territory Worldwide (the "Territory")

  

 

- 2 -



  

Term of License The License will expire, on a country-by-country basis, upon the
later of the date of expiration of the last valid Licensed Patent in such
country or the end of a period of 15 years from the date of making the First
Commercial Sale of the last Product to enter the market in such country. Should
the Licensed Patents expire prior to 15 years from the date of the First
Commercial Sale in a particular country or countries, the License in that
country or those countries shall be deemed a License to the Know-How. Licensed
Technology The Licensed Technology shall consist of the Licensed Patents, the
Know-How and the Research Results (the "Licensed Technology"). Licensed Patents
The patent application currently entitled: NANOPARTICLES FOR DERMAL AND SYSTEMIC
DELIVERY OF DRUGS  (Yissum’s Ref: 3451) detailed in Appendix A and all patent
applications or registered patents, any patent application that claims priority
therefrom; all divisions, continuations, continuations-in-part, re-examinations,
reissues, substitutions, or extensions, including European Supplementary
Protection Certificates (“SPCs”), and any and all patents issuing from, and
inventions, methods, processes, and other patentable subject matter disclosed or
claimed in, any and all of the foregoing, all to be listed on an appendix to the
Definitive Agreement. Know-How Any information, ancillary materials, results,
devices and/or know-how in the Field, developed by the Researcher at the Hebrew
University (“University”), solely and directly related to the Licensed Patents ,
but not appearing in the Licensed Patents, prior the execution of the Definitive
Agreement, belonging to Yissum (the "Know-How"). Research Results The results of
any research funded by the Company and conducted by or under the supervision of
the Researcher in connection with the Licensed Technology, pursuant and
subsequent to the execution of the Definitive Agreement (“Sponsored Research”),
including any patent applications and patents, information, material, results,
devices and/or other know-how arising from the research (the "Research
Results"). Product(s) Any product, process or service that comprises, contains
or incorporates the Licensed Technology and/or the Development Results or any
part thereof, or that uses the Licensed Technology and/or the Development
Results as a basis for subsequent modifications that are standard in drug
development or in drug delivery. Reserved Rights Notwithstanding the grant of
the License, Yissum, on behalf of the University, shall retain the right (i) to
make, use and practice the Licensed Technology for the University's own internal
research, educational and clinical purposes; (ii) to license and/or otherwise
convey to other academic and not-for-profit research organizations for no charge
other than shipping fees the Licensed Technology for use in non-commercial
research; and (iii) to license and/or otherwise convey to any organization the
Licensed Technology for research and development relating to commercial
applications outside the Field; provided that the Company shall  have a right of
first offer on any such use. Sublicenses The Company may sublicense its rights
under the License, provided that the Company requests and receives Yissum's
prior approval of the sublicense agreement, which shall not be unreasonably
withheld or delayed. The Company shall ensure that any sublicense shall include
terms that make the sublicense dependent on the continued existence of the
Definitive Agreement and that bind the sublicensee to observe the relevant
material terms of the Definitive Agreement, including the obligation to maintain
appropriate insurance

 



 

- 3 -

  

Consideration

·   Annual License Maintenance Fee of $30,000 beginning 5 years after the
execution of the Definitive Agreement. The Annual License Maintenance Fee shall
increase by 30% each year, up to a maximum of $100,000 per year. An Annual
License Maintenance Fee, once paid, may be credited by the Company against
Royalties and/ or Milestone Paymentsdue within the same calendar year in which
the Annual Maintenance Fee was paid.

 

·   Royalties on net sales of products by the Company, an Affiliate or a
Sublicensee in the amounts of:

  

o      3% on all Products except that: (a) if there is generic competition in a
particular country, then the Royalties for that particular country will be
reduced to 1.5%; and (b) if there is no patent application or patent in force
anywhere in the world, then the Royalties will be reduced to 1.5% world-wide.

 

·   Sublicense Fees:

o     12% of any non-sales related consideration, except any direct equity
financing at market value or reimbursement of R&D costs actually expended by the
Company, received by the Company from a sublicense or an option to receive a
sublicense for Products and/or Licensed Technology.

  

·   Milestone Payments:

For any Product reaching a milestone as follows, the Company shall pay milestone
payments (“Milestone Payments”) as follows:

·      $60,000 upon IND/IMPD (EU equivalent to IND) submission
*  $90,000 upon first patient enrolled in Phase I.
*  $250,000 upon first patient enrolled in Phase II
*  $500,000 upon first patient enrolled in Phase III
* $400,000 upon FDA acceptance of an NDA

·     $ 200,000 upon EMA acceptance of an MAA
* $2,000,000 upon first commercial sale in the US.
* $1,000,000 upon first commercial sale in EU

·      In the event that for any of the above milestones the Company receives
consideration from a sublicensee for the particular milestone achievement, then
the Company shall pay Yissum the higher (not both) of: (a) the amount of the
particular Milestone Payment; or (b) the amount of the Sublicense Fees that are
due for such sublicensee consideration paid to the Company.

  Quarterly reporting, beginning after the earlier of a First Commercial Sale of
a Product or the execution of a sublicensing agreement, on all Product sales of
the Company, its Affiliates or Sublicensees. Yissum shall have access to
Company’s records at reasonable times and upon reasonable prior notice and the
right to audit these records once annually and shall have the right to require
the Company to cause the audit of its Sublicensees.

 



 

- 4 -

  

Sponsored Research

·      Company to fund Sponsored Research by or under the direction of the
Researcher in connection with the development of the Licensed Technology.

·      Sponsored Research to be conducted pursuant to a written research plan
arrived at between the Researcher and the Company (the "Research Plan").

·      The budget for the Sponsored Research shall be a minimum of $300,000
(inclusive of overhead) for the first year plus VAT and any other applicable
taxes, (the "Budget"). Sponsored Research fees will be paid quarterly after
signature of the Definitive Agreement at the beginning of each quarter (October
1, January 1, April 1, July 1) during the duration of the Sponsored Research.
For the avoidance of doubt, the Company understands that no Research will begin
until the receipt by Yissum of the first payment of such Sponsored Research
fees.

·      The Research Plan and Budget shall be reviewed and approved by the
parties on an annual basis, and any change shall be subject to the agreement of
the parties.

·      Yissum and/or HUJI shall be entitled to obtain additional finance for the
Sponsored Research from third parties (including by way of grants) provided that
such additional finance does not impair the Company’s rights under the License.

·      The Research Results shall automatically be included in the Licensed
Technology.

·      Any consulting-like agreement with or grant of benefits of any kind to
the Researcher by the Company in the past shall be disclosed to Yissum and any
such new consulting-like agreement shall be accomplished only through a written
agreement with Yissum.

·      During the conduct of the Sponsored Research, Yissum shall submit to the
Company reports twice yearly of the progress, results, significant findings
and/or major issues of the Sponsored Research, as shall be further defined in
the Definitive Agreement.

Development Due
Diligence

·      The Company shall be responsible for the diligent development of the
Licensed Technology.

·      A steering committee made up of 2 representatives of the Company and 2
representatives of Yissum shall be established to monitor the Company's
development efforts and shall meet at least once every 6 months.

·      Within 60 days from the start of the Negotiation Period, the Company
shall prepare and present to Yissum a written development plan setting forth the
development and commercialization efforts it will undertake for the commercial
exploitation of the Technology (“Development Plan”), which will be subject to
Yissum’s approval and will be an annex to any Definitive Agreement.

·      The Company shall prepare and present to Yissum a written development
report every 6 months from the execution of the Definitive Agreement setting
forth the activities and achievements of the Company in the development and
commercialization of the Licensed Technology. Such report shall include any
changes made to the Development Plan.

·      The results of activities carried out by the Company or by third parties
at the direction of the Company (other than Sponsored Research or other
activities conducted by the Researcher or any other University employee)
pursuant to the Development Plan, including any invention, patent or patent
application, product, material, method, process, technique, know-how, data,
information or other result which do not form part of the Licensed Technology,
discovered in the course of or arising from the performance of the Company’s
development work, including any regulatory filing filed, or approval obtained,
by the Company, an Affiliate or Sublicensee in respect of the Products, as well
as any information, material, results, devices and know-how arising therefrom
(the "Development Results").

·      The Company's failure to meet the milestones of the Development Plan and
to demonstrate commercially reasonable diligence in developing the Licensed
Technology shall be a material breach of the Definitive Agreement, which, if not
cured, shall result in the termination of the Definitive Agreement.

  

 

- 5 -



 

Ownership/Title

·      All rights in the Licensed Technology shall be solely owned by Yissum,
and the Company shall hold and make use of the rights granted pursuant to the
License solely in accordance with the terms of the Definitive Agreement.

·      All rights in the Development Results shall be solely owned by the
Company, except to the extent that an employee of the University, including, but
not limited to, the Researcher, is properly considered an inventor of a
patentable invention arising from the Development Results, in which case such
ownership shall be held jointly and exclusively by the Company and Yissum, as
appropriate. Yissum will have the exclusive right to sublicense such jointly
owned Development Results outside the Field upon the prior written approval of
the Company only, which approval shall not be unreasonably withheld, provided
that Yissum shall pay the Company 18% of any consideration received by Yissum
from any third party in connection with such jointly owned Development Results
outside the Field. For the avoidance of doubt it is stated that should such
third party consideration be paid for the jointly owned Development Results
together with other information, materials, know-how or technology, the
Company’s 18% share shall be from the amount of consideration apportioned only
to the jointly owned Development Results.

Patents

·     Yissum will be responsible for prosecuting and maintaining all patents and
patent applications at the Company's cost, in consultation with the Company,
including a consideration of costs of such actions. The Company agrees to have
the responsible patent counsel bill it directly for such costs.

·      All Licensed Patents will be registered in the name of Yissum. Where
patents arise from the Development Results, patents shall be registered in the
name of the Company, unless an employee of the University is properly to be
considered an inventor, in which case the patents shall be registered jointly in
the names of the Company and Yissum.

·      Upon the execution of the Definitive Agreement, the Company shall execute
a letter of conditional assignment according to which in the event the Company
shall cease operations and/or shall be liquidated or shall fail to pay the
expenses of the prosecution or maintenance of any joint patents or otherwise be
in material breach of the Definitive Agreement, its interest in such joint
patents shall be assigned automatically to Yissum; provided that in any such
events Yissum shall pay the Company 18% of any consideration received by Yissum
from any third party in connection with such joint patents.

·      The Company shall have primary responsibility for enforcing and defending
infringement actions concerning the Licensed Patents.

Confidentiality Standard confidentiality provisions in connection with the
Licensed Technology, the Company’s IP and business, including Yissum/HUJI
employees’ and consultants’ undertakings.

  

 

- 6 -



 

Publications Standard terms of freedom of Yissum/University to publish details
of the Research and the Licensed Technology subject to the Company’s prior
written consent which the Company may reasonably withhold solely to delete
Company confidential information and to allow for the filing of patent
applications or other IP protection, but in no event for a period longer than 90
days from the day that the Researcher sent the said publication to the Company,
after which publication will be automatically permitted.   Liability and
Indemnity No warranties given by Yissum. The Company to hold harmless and
indemnify Yissum, the University and their employees in connection with any
liability arising from the use of the Licensed Technology. Insurance The Company
shall maintain appropriate levels of insurance commensurate with the nature of
its business. Termination Standard termination terms. Binding

The terms of this MOU represent a binding agreement between the Parties.
However, it is not a complete agreement and additional matters not addressed or
decided upon here will be negotiated and included in the Definitive License
Agreement by the Parties.

 

 

 

IN WITNESS WHEREOF THE PARTIES BELOW HAVE SIGNED THIS MEMORANDUM OF
UNDERSTANDINGS AS OF THE DATE WRITTEN ABOVE:

 



YISSUM RESEARCH DEVELOPMENT COMPANY OF THE HEBREW UNIVERSITY OF JERUSALEM LTD.  
THE COMPANY                   By: Yaacov Michlin, CEO     Ariela Markel M.Sc,
MBA, VP Licensing, Biotechnology   By: Dr. Daniel Teper Title:     Title: CEO



  

 

The undersigned, Professor Simon Benita, has reviewed, is familiar with and
agree to all of the above terms and conditions. I hereby undertake to cooperate
fully with Yissum in order to ensure its ability to fulfill its obligations
hereunder, as set forth herein.

  



Simon Benita   3/12/15 Prof. Simon Benita   Date signed



  

 

- 7 -

  

Appendix A

Licensed Patents

 

 

Family: 3451 Title: NANOPARTICLES FOR DERMAL AND SYSTEMIC DELIVERY OF DRUGS  

  

 

 



Inventor   University   Faculty   Department               Badihi Amit   HUJI  
School of Pharmacy   Institute for Drug Research Karra Nour   HUJI        
NASSAR Taher   HUJI         Benita Simon   HUJI   School of Pharmacy  
Pharmaceutics



 

 





Application   Publication   Patent Patent ID   Status   Country   Date   Number
  Date   Number                           3451-00   Expired   US   21/01/2009  
61/202,021         3451-01   Expired   US   22/01/2010   61/297,314        
3451-03   Expired   US   24/01/2011   61/435,674         3451-06   Exhausted  
PCT   24/01/2012   PCT/IL2012/050020   02/08/2012   WO 2012/101639 3451-10  
Filed   Australia   24/01/2012   2012210179         3451-11   Filed   Canada  
24/01/2012   2,825,016         3451-12   Examination   China   24/01/2012  
201280014801.2         3451-13   Examination   Europe   28/02/2014   12707143.9.
        3451-14   Filed   India   24/01/2012   5974/CHENP/2013         3451-15  
Filed   Israel   24/01/2012   227591         3451-16   Filed   Japan  
24/01/2012   2013-549936         3451-17   Filed   Korea   24/01/2012  
10-2013-7022185         3451-18   Examination   US   24/01/2012   13/981,207  
20/03/2014   US-2014/ 0079642



  

 

- 8 -

 

Appendix B

Confidentiality and Non-Disclosure Agreement

 

Made and entered into in Jerusalem on March 10, 2015 (“Effective Date”)

 

Between:

Yissum Research Development Company of

The Hebrew University Of Jerusalem Ltd.

Hi Tech Park, Edmond J. Safra Campus

Givat Ram, PO Box 39135

Jerusalem 91390, Israel ("Yissum");

 

and Between:

Immune Pharmaceuticals Ltd.

430 East 29th Street, New York, NY 10016

    ("Company");

 

Whereas:

Yissum has in its possession certain confidential and/or proprietary ideas,
know-how, data, information and/or materials of a scientific, technical or
business/ commercial nature in a tangible or intangible format, whether written,
oral, electronic or otherwise, (the "Confidential Information"), relating to the
following project: 

Topical delivery of Amiket, a combination of amytriptine and ketamine for the
treatment of pain, by means of biodegradable nanoparticles (Researcher Simon
Benita)

    (the: “Project”);

 

and Whereas:

The Company is interested in receiving Confidential Information in order to
evaluate such Confidential Information for the sole purpose of promoting a
mutually beneficial relationship with Yissum with respect to the Project (the
“Purpose”);

 

Therefore, it is agreed as follows:

 

1. The above recitations constitute an integral part of this Confidentiality and
Non-Disclosure Agreement (“Agreement’).

 

2. Employees, directors, contractors, and/or other representatives of Company
(“Representatives”) have received, or will receive, from Yissum written,
electronic and/or oral disclosures in connection with the Project and in
furtherance of the Purpose. Subject to clause 3 below, all such disclosures
shall be safeguarded by the Company and its Representatives in strict confidence
as Confidential Information.

 

3.

a. The Company undertakes to hold in confidence all of the Confidential
Information, disclosed to Company and/or its Representatives by Yissum, for a
period of seven (7) years from the Effective Date or from the date of disclosure
of any Confidential Information, the later of the two (“Confidentiality Term”).
The Confidentiality Term for Confidential Information disclosed prior to the
Effective Date shall terminate seven (7) years after the Effective Date.

 



 

- 9 -

 

b. Information shall not be considered Confidential Information if it can be
proven by the Company that such information:

i.Was in the Company's possession prior to disclosure and was not acquired, or
obtained directly or indirectly, from Yissum;

ii.Was at the time of the disclosure by Yissum in the public domain or entered
the public domain after such disclosure, by publication or other documented
means, through no act or fault of the Company or any of its Representatives;

iii.Was received by the Company from a third party having legal right to
transmit the same and is not the subject of any restriction on disclosure
imposed by that third party upon the Company or to the best of the Company's
knowledge, imposed upon such third party; or

iv.Was required by law to be disclosed to a governmental or regulatory
authority, provided however that the Company promptly notifies Yissum in writing
of such, limits the disclosure to the extent permitted under law and exercises
all reasonable efforts to obtain reliable assurance that confidential treatment
shall be accorded the disclosure.

 

Notwithstanding the above, information shall not be regarded as in the public
domain or known to the Company if individual components of the information
relating to the idea are in the public domain or known to the Company, but the
particular compilation of information is not public knowledge, in the public
domain or so known.

 

4.

a. The Company undertakes to carefully safeguard the Confidential Information in
order to prevent improper disclosure and loss in violation of this Agreement
(“Improper Disclosure”), and undertakes to take all reasonable care necessary to
keep any and all such information confidential in compliance with this
Agreement. In the event of any Improper Disclosure, the Company undertakes to
give immediate written notice thereof to Yissum.

 

b. The Company undertakes to limit access to the Confidential Information under
its control solely to the Company's Representatives whose access to the
Confidential Information is essential for the Purpose.

 

c. The Company undertakes that it shall be liable for its Representatives
maintaining absolute confidentiality with regard to all Confidential
Information, and shall ensure that all of its Representatives execute a
non-disclosure agreement with terms substantially similar to those contained
herein prior to their receipt of any Confidential Information.

 

5. The Company undertakes that it will not, derive, directly or indirectly, from
the possession or use of the Confidential Information, any right, title or
interest therein, nor claim any legal right, either by means of patent
applications or otherwise, with regard to products, services, methods or
processes derived or based upon the Confidential Information. The Company
represents that the purpose of receiving any patent applications or other patent
related information from Yissum is not, and shall not be, to form a basis for
filing patent applications or instituting any other proceeding in any patent
office or court.

 



 

- 10 -

 

6. Within 6 (six) months from the date of receipt of any Confidential
Information (and any extension of such period mutually agreed to in writing by
Yissum and the Company), the Company shall evaluate such Confidential
Information and shall advise Yissum in writing of the results of the evaluation.
The Company undertakes to return to Yissum the entire Confidential Information
and all related documentation, including without limitation all materials
incorporating or integrating any Confidential Information in whole or in part,
such return to take place immediately after finalizing its evaluation or within
14 days of being required by Yissum, the earlier of the two.

 

7. For the avoidance of any doubt, it is hereby clarified that this Agreement
does not constitute a license to use the Confidential Information other than for
evaluation to achieve the Purpose, and shall not in any way commit Yissum to
enter into any other agreement or arrangement with the Company. All of the
Confidential Information is being provided “as is” by Yissum, and Yissum does
not provide any warranties or representations, express or implied, as to the
accuracy, completeness and/or usefulness of the Confidential Information or
otherwise.

 

8. The provisions of this Agreement and everything concerning the relationship
between the parties in accordance with this Agreement shall be governed by
Israeli law, and Yissum and the Company each agrees to submit to the exclusive
jurisdiction of the appropriate court in Jerusalem, Israel.

 

9. Yissum and the Company each acknowledges that any breach or threatened breach
of this Agreement may cause irreparable harm, thereby entitling the
non-breaching party to seek and to receive injunctive relief without proof of
actual damages, this in addition to all other legal remedies available.

 

10. This Agreement shall be in force for a period of 7 (seven) years from the
Effective Date. All of the confidentiality and non-disclosure obligations set
out herein shall apply to Confidential Information (if any) disclosed prior to
the Effective Date, shall survive Agreement termination and shall bind the
Parties for the entire period of the Confidentiality Term related to the
particular disclosure.

 

 

In witness hereof, the parties have attached their signatures:

 



Authorized signature of the Company

  Authorized representative of Yissum       Signature:  Yaacov Michlin, CEO of
Yissum   Signature:  Dr. Daniel Teper, CEO       Ariela Markel M.S.c, VP
Licensing, Biotechnology   Name & Title:      

Name & Title: 

   



  



 



 

 

